Case: 12-16223   Date Filed: 06/20/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16223
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:11-cv-01054-JA-DAB


NATIONWIDE MUTUAL FIRE INSURANCE COMPANY,

                                                           Plaintiff - Appellee,

                                  versus


CREATION’S OWN CORPORATION,
S.C. DANIEL ROSSIGNOL, M.D.,

                                                      Defendants - Appellants.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 20, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-16223     Date Filed: 06/20/2013    Page: 2 of 4


      Creation’s Own Corporation, a Florida medical practice, appeals the district

court’s grant of summary judgment to Nationwide Mutual Fire Insurance Company

in a declaratory judgment action concerning Nationwide’s duty to defend

Creation’s Own under a Business Owners Liability Insurance Policy. Nationwide

asked the court to declare that it had no duty to defend in a suit filed by James

Coman, individually and as father and next friend of his minor son, A.J., against

Creation’s Own, one of its doctors, Daniel Rossignol, M.D., and others. The

Coman suit alleged tortious actions by these defendants in treating A.J.’s autism.

The district court found that all eight counts alleged against the Creation’s Own

and Dr. Rossignol were claims based on the providing of medical services. Thus,

coverage was excluded under the policy’s “professional services exclusion” which

“eliminates Nationwide’s duty to defend suits seeking damages for bodily injury

‘due to rendering or failure to render any professional service,’ including medical

or health treatment, advice, or instruction.”

      Creation’s Own presents no argument on appeal challenging the merits of

this determination. Rather, it argues that the “precise exclusionary language upon

which [Nationwide] attempts to rely as a basis for avoiding coverage” came from a

“Druggist’s Liability Exclusion” that was not in the documents submitted with the

complaint for two of the three policies covering the time period in question.

Creation’s Own argues it is entitled to relief because this unattached amendment,


                                           2
               Case: 12-16223        Date Filed: 06/20/2013   Page: 3 of 4


which “served as the entire basis of the trial court’s Order,” modified an earlier

exclusion for “[s]ervices in the practice of pharmacy” that provided an exception

for an “insured whose operations include those of a retail druggist or drugstore.”

Creation’s Own argues that because it “did . . . operate as a ‘retail druggist’ or

‘drug store,’” it falls into the exception to the pharmacy services exclusion and

therefore is entitled to coverage.

      We affirm because Creation’s Own has done nothing to challenge the district

court’s assessment that the injuries alleged were due to the providing of

professional medical services. Neither did it provide any basis for disputing the

district court’s finding that “injury due to the rendering of professional medical

services is excluded from coverage under the Policy.” We decline to consider

issues not briefed on appeal and they are deemed abandoned. Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008).

      Again, Creation’s Own offered nothing to contradict the district court’s

findings, and has in no way meaningfully challenged the district court’s opinion.

The discussion of the “Druggist’s Liability Exclusion” was not “the entire basis of

the trial court’s Order.” To the contrary, this exclusion has no relevance to this

appeal. The lack of relevance of the Druggist’s Liability Exclusion is

demonstrated by Creation’s Own’s reply brief, which did “not take issue” with

Nationwide’s assertion that “neither [Rossignol] nor [Creation’s Own] provide


                                             3
              Case: 12-16223     Date Filed: 06/20/2013   Page: 4 of 4


pharmacy services.” Because Creation’s Own’s alleged liability is not due to

“services in the practice of pharmacy,” the Druggist’s Liability Exclusion offers no

relief to Creation’s Own from the judgment entered by the District Court in favor

of Nationwide.

      For these reasons, the judgment of the district court is

      AFFIRMED.




                                          4